      Case 1:21-cv-00066-SPW-TJC Document 9 Filed 09/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


WILLIAM ECKART, ECHART                           CV 21-66-BLG-SPW-TJC
TRUCKING, INC., a Montana
corporation,
                                                 ORDER
                    Plaintiffs,

vs.

MILES CITY, MONTANA,

                    Defendant.

      On August 20, 2021, Defendant filed a Motion to Dismiss pursuant to Fed.

R. Civ. P. 12(b)(6.) (Doc. 4.) Subsequently, on September 8, 2021, Plaintiffs filed

an Amended Complaint (Doc. 7), which moots Defendant’s motion. Ramirez v.

Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Accordingly,

Defendant’s Motion to Dismiss (Doc. 4) is DENIED as moot.

      DATED this 9th day of September, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
